SUMMARY ORDER
Roni Wijaya, a citizen of Indonesia, petitions for review the BIA’s August 16, 2005 denial of his motion to reopen his removal proceedings. In re Wijaya, Ron% No. A 96 426 957 (B.I.A. Aug. 16, 2005). We assume the parties’ familiarity with the facts and procedural history of this case.
This Court reviews the BIA’s denial of a motion to reopen for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Ke Zhen Zhao v. DOJ, 265 F.3d 83, 93 (2d Cir.2001) (internal citations omitted).
The BIA did not abuse its discretion in denying Wijaya’s motion to reopen. Wijaya’s claim was time barred and the BIA appropriately determined that Wijaya’s submission of new evidence did not establish that he has a clear probability of being persecuted if he returns to Indonesia. The BIA used the appropriate standard for withholding of removal and provided a rational explanation in its denial of the motion to reopen.
For the foregoing reasons, the petition for review is DENIED. The pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).